Citation Nr: 0733280	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  02-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for postoperative residuals of lumbar spine degenerative disc 
disease at L4-L5, for the period on and subsequent to August 
14, 2002.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The veteran has approximately 15 and a half years active 
service, including verified periods from April 1969 to 
January 1971 and from January 1983 to April 1989.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2004 decision, the Board awarded an increased 
rating of 60 percent for the service-connected low back 
disability, effective August 14, 2002; denied an increased 
rating in excess of 20 percent for said disability for the 
period prior to August 14, 2002; and remanded the issue of an 
increased rating in excess of 60 percent for the service-
connected low back disability, for the period on and 
subsequent to August 14, 2002, for additional evidentiary 
development.  The case was returned to the Board and again 
remanded for additional development in September 2005.  
Substantial compliance having been completed the case has 
been returned to the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  As of August 14, 2002, the veteran's low back disability 
has been primarily manifested by pain and limited range of 
motion.  Significant neurological deficits related to the low 
back disability and ankylosis of the spine have not been 
shown.  

3.  This represents a finding of pronounced intervertebral 
disc syndrome under the old code.  This is most favorable to 
the veteran.  There is no evidence of significant periods of 
incapacitation as defined in the regulations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
postoperative residuals of lumbar spine degenerative disc 
disease at L4-L5, for the period on and subsequent to August 
14, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 (2007), 4.71a, 
Diagnostic Codes (DCs), 5293 (2002), 5285, 5286, 5292, 5293, 
5295 (2003), 5235 through 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an October 2004 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

As noted above, the October 2004 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in July 2007, when the RO issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2004 notification letter did 
not include proper notice as to all of these elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard, supra.  The veteran was awarded service connection 
for his low back disability in 1989; therefore, the first 
three elements are not in dispute.  The veteran is appealing 
the degree of disability, demonstrating that he has actual 
knowledge of this element.  As there will be no further 
increase as a result of this decision, further information 
about effective dates is not needed.  Furthermore, notice as 
to degrees of disability and effective dates was contained in 
the July 2007 statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record a letter from the 
veteran's girlfriend, VA treatment records, Social Security 
Administration records, private medical records, and service 
medical records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

At the outset, the Board notes that the discussion in this 
appeal is largely an academic exercise.  Since August 2002, 
(that is for the entire period under review) the veteran has 
been awarded a total rating for compensation purposes.  Thus 
he is receiving compensation at the 100 percent rate since 
that time.  A higher rating, based on special monthly 
compensation could possibly be for assignment if the 
veteran's low back disability was so severe as to warrant a 
single 100 percent rating.  As will be discussed herein, 
there is no basis for such entitlement, so there is no way 
additional benefits would be awarded regardless of the 
discussion herein.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of DCs 5292 and 5295, in effect before 
September 26, 2003, no schedular evaluation in excess of 
60 percent is available for limitation of motion of the 
lumbar spine or for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2003).  Likewise, 60 percent is the 
highest schedular evaluation available for intervertebral 
disc disease in the relevant provisions in effect throughout 
the appeal period.  See 38 C.F.R. § 4.71a, DCs 5243 
(2007), 5293 (2002), 5293 (2003).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, and under the 
current criteria, intervertebral disc syndrome 
(preoperatively or postoperatively), can be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
See 38 C.F.R. § 4.71a, DC 5293 (2003), 5235 (2007).  

Under the provisions in effect prior to September 26, 2003, a 
schedular evaluation of 100 percent would be warranted for 
either complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity; or for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  See 38 C.F.R. § 4.71a, DCs 5285, 
5286 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Also, according to the 
new law, DC 5235 (vertebral fracture or dislocation), DC 5236 
(sacroiliac injury and weakness), DC 5237 (lumbosacral or 
cervical strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an evaluation in excess of 60 percent for 
his service-connected low back disability.  As discussed 
above, considering both the previous and current relevant 
provisions, the veteran would only warrant a higher schedular 
evaluation if his disability was residuals of a vertebra 
fracture, with cord involvement; if he had ankylosis of the 
spine; or if he had separate, significant neurological 
deficits.  The veteran is not service connected for residuals 
of a vertebra fracture.  

Considering ankylosis, the competent medical evidence of 
record does not show that the veteran has this condition 
relating to his spine.  While "ankylosis" may have varying 
meanings in medical terminology, for VA purposes 
"ankylosis" means that a portion of the spine is fixed in 
flexion or extension.  Additionally, in order to warrant a 
higher evaluation the veteran would have to show that any 
ankylosis was unfavorable.  Under the former provisions that 
meant that that the spine was ankylosed at an unfavorable 
angle with marked deformity; under the current provisions 
that means that fixation of the spine is not in the neutral 
position (zero degrees) and that ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, DCs 
5286 (2003), 5235 to 5243 Note 6 (2007).  In this case, the 
competent medical evidence shows that the veteran has flexion 
in his spine, albeit limited flexion.  For example, at the 
veteran's October 2005 VA examination it was reported that he 
had forward flexion of his spine to 10 degrees, and that the 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  Accordingly, an evaluation in excess of 60 percent is 
not warranted based on ankylosis.  

Regarding neurological manifestations, the Board initially 
notes that the veteran is currently assigned a 60 percent 
evaluation under the former provisions of DC 5293, in effect 
prior to September 23, 2002, which contemplates some 
neurological manifestations.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14 (2007).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Therefore, the veteran can either be rated for any 
orthopedic and neurological problems under one Diagnostic 
Code, or he can be rated under separate Diagnostic Codes 
where any neurological problems are not used in the rating of 
any orthopedic problems, and vice versa.  The relevant 
provisions for intervertebral disc syndrome do not provide 
for a schedular evaluation in excess of 60 percent.  As such, 
for the veteran to warrant an evaluation in excess of 
60 percent based in part on neurological manifestations, he 
would need to show that his orthopedic and neurological 
manifestations rated separately combined for an evaluation in 
excess of 60 percent.   

It is noted that, under the new code the maximum rating for 
limitation of motion, in the absence of ankylosis, is 40 
percent.  There would have to be significant neurological 
impairment demonstrated to get to a combined 60 percent 
rating assigned under the old code.  As described below, such 
neurological impairment is not shown.

In any event, an evaluation in excess of 60 percent is not 
warranted based on any significant neurological deficits 
caused by the veteran's service-connected low back 
disability, as none are shown.  Neurological disabilities 
have been shown; however, the competent medical evidence 
shows that these disabilities are related to the veteran's 
diabetes rather than his low back disability.  

After an April 2005 VA examination, it was reported that the 
neurological examination showed bilateral straight-leg 
raising sign at 5-10 degrees bilaterally, and that the 
veteran had "all the other stigmata of diabetic peripheral 
neuropathy, such as absent deep tendon reflexes and sensory 
loss in glove and stocking type in all four extremities."  
The examiner stated that he was requesting a CT (computed 
tomography) scan of the lumbar spine and electromyogram nerve 
conduction velocity studies (NCVs) to rule in peripheral 
neuropathy.  An addendum to the examination report states 
that the NCVs show low amplitude peroneal motor responses and 
unobtainable sural "SNAPs" bilaterally.  The Board 
associates the acronym "SNAPs" with meaning sensory nerve 
action potential.  According to the examiner, these findings 
were compatible with a motor/sensory polyneuropathy.   

The veteran was afforded another VA examination in October 
2005.  According to that report, the veteran had low back 
pain and radiation into his leg that the examiner believed 
was primarily related to adhesive arachnoiditis or scar 
tissue emanating from lumbar surgery.  The examiner also 
noted evidence of a predominantly sensory polyneuropathy but 
with motor component in the upper extremities which involved 
median and ulnar nerves and distal sciatic and sural nerves 
in the upper and lower extremities and was consistent with 
the veteran's history of diabetes.  Other medical reports had 
shown similar findings.  The examiner stated that he would 
make an addendum to his report with data from a recent MRI 
(magnetic resonance imaging) of the low back and 
electrodiagnostic studies.

In February 2007, the VA examiner made an addendum to his 
October 2005 VA examination report.  It was noted that the 
veteran's claims file had been reviewed, as well as a May 
2005 MRI.  The results of the electrodiagnostic study 
remained unavailable.  The examiner gave the following 
opinion: 

Considering the lack of any evidence of adhesive 
arachnoiditis in the magnetic resonance image ... the 
diagnosis of predominantly sensory polyneuropathy 
in both upper and lower extremities as defined in 
the examination of 10/26/05 is within reasonable 
medical certainty due to his diabetes with little 
or no component from adhesive arachnoiditis.  

Since the competent medical evidence shows that the veteran's 
neurological complaints are caused by his diabetes rather 
than by his low back disability, a separate evaluation for 
neurological manifestations is not in order.  

The Board has considered the April 2006 letter sent to VA by 
the veteran's girlfriend.  In this letter, she states that 
the veteran's condition has steadily gotten worse over the 
last 9 years, and also reports some of the symptomatology he 
has told her about and that she has observed.  She does not 
allege that the veteran's spine is ankylosed or that he has a 
neurological deficit caused by his low back disability, other 
than pain radiating from his back into his legs and feet.  
Regardless, as a lay person without the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on a medical matter, as would be needed in 
this case.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 60 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
60 percent for postoperative residuals of lumbar spine 
degenerative disc disease at L4-L5, for the period on and 
subsequent to August 14, 2002, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 60 percent evaluation for 
postoperative residuals of lumbar spine degenerative disc 
disease at L4-L5, for the period on and subsequent to August 
14, 2002, are clearly contemplated in the Schedule and that 
the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 




ORDER

Entitlement to an increased rating in excess of 60 percent 
for postoperative residuals of lumbar spine degenerative disc 
disease at L4-L5, for the period on and subsequent to August 
14, 2002, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


